DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sprayer vehicle comprising a chassis and a tank in claim 14; the tether comprising a vacuum tube and configured to be wound about a reel in claim 15 (while Figures 2A and 2B illustrate a tether having a vacuum tube, the figures lack the reel in combination therewith); the vehicle comprising a chassis in claim 16; the vehicle comprising a storage bin wherein the storage bin is configured to store material received from the UAV via the vacuum tube wherein the tether comprises the vacuum tube and the tether is configured to be wound about a reel in claim 16 (see note with respect to claim 15 above) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 5C comprises two instances of reference character 126 defined to be a tether but each points to a different portion of the system. It is suggested that the lower instance of 126 in the figure be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “are also disclosed” in line 3 of the Abstract is a phrase which can be implied and should therefore be removed. It is suggested that lines 1-2 of the Abstract be amended to recite “A system comprising…attached to the tether and related methods.” 
Claim Objections
Claims 7, 14 and 16 objected to because of the following informalities:  
In line 1 of claim 7, the phrase “plurality segments” should be replaced with “plurality of segments.” 
In line 2 of each of claims 14 and 16, the phrase “chasses” is recited instead of “chassis.” 
Appropriate correction is required.
Claims(s) 10, 14, 16, and 17 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the additional wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears as though “wheel” should be replaced with “reel.” 
Claims 11 and 12 draw dependency from claim 10. Each incorporates the indefiniteness of the parent claim and fails to overcome the same. Each of claims 11 and 12 is therefore rejected for at least the same rationale outlined above with respect to claim 10. 
Claim 17 recites a step of “rotating a reel having a tether and at least one unmanned aerial vehicle wound thereabout to unwind the tether.” As presently phrased, it is unclear if both the tether and the at least one unmanned aerial vehicle are wound on the reel or if just the tether is wound on the reel and the UAV unwinds the tether. To be commensurate with the specification, it is suggested that the limitation be amended to recite “rotating a reel having both a tether and at least one unmanned aerial vehicle wound thereabout, wherein the rotating of the reel unwinds the tether and the at least one UAV.” 
Claims 18-20 draw dependency from independent claim 17. Each incorporates the indefiniteness of the parent claim and fails to overcome the same. Each of claims 18-20 is therefore rejected for at least the same rationale outlined above with respect to claim 17. 
Claim 20 recites that the launching of the at least one UAV comprises “applying a rotational force from the at least one UAV to the reel via the tether.” This phrasing is incorrect as the UAV is not applying torque to the reel but is instead applying a tension force on the tether which causes the reel to rotate. The phrasing should therefore be amended to recite “applying a rotational force to the reel via the tether being pulled by the at least one UAV.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0291704 to Alegria.
Re: Claim 1. Alegria teaches a system (Abstract; Figs. 7-8, 31-32), comprising:
a reel (Figs. 31-32, 118, spool);
a tether (104, tether) configured to be wound about the reel; and
at least one unmanned aerial vehicle (Figs. 7-8, 108 - Unmanned Aerial System (UAS)) attached to the tether, wherein when the at least one unmanned aerial vehicle is at rest, the at least one unmanned aerial vehicle resides on the reel (Figs. 31-32; paragraphs [0178]-[0179]).
Re: Claim 2. Alegria teaches the system of claim 1, wherein the at least one unmanned aerial vehicle comprises at least two unmanned aerial vehicles attached to the tether (Figures 31-32 depict at least three UAS wound onto the spool).
Re: Claim 3. Alegria teaches the system of claim 1, wherein the tether comprises a power cable (paragraph [0056] - tether 104 includes power line 112; Figs. 13-14).
Re: Claim 8. Alegria teaches the system of claim 1, wherein the at least one unmanned aerial vehicle is configured to fly away from the reel as the tether unwinds (See Figure 9, which illustrates the UAS 106 flying away from the spool 118 in a line connected via tether 104, in view of Figs. 31-32 which illustrate the multiple UAS arranged sequentially around the spool. It is necessary for the UAS to start flying away from the spool as seen in Fig. 31 as the tether unwinds in order to operate as seen in Fig. 9).
Re: Claim 17. Alegria teaches a system for maneuvering (paragraph [0002], [0004], [0008]-[0009]) which in normal and usual operation performs a method comprising:
rotating a reel (118, spool) having a tether (104, tether) and at least one unmanned aerial vehicle (106, UAS) wound thereabout to unwind the tether (Figs. 31-32); and
launching the at least one unmanned aerial vehicle as the tether unwinds from the reel (Fig. 9 and 31 as outlined above with respect to claim 1).
Re: Claim 18. Alegria teaches a system for maneuvering (paragraph [0002], [0004], [0008]-[0009]) which in normal and usual operation performs the method of claim 17, wherein the at least one unmanned aerial vehicle comprises a plurality of unmanned aerial vehicles attached to the tether (Figs. 31-32; 106, UAS), and wherein launching the at least one unmanned aerial vehicle comprises sequentially launching the plurality of unmanned aerial vehicles as the tether unwinds from the reel (See Fig. 9 in view of Figs. 31-32 as outlined above with respect to claim 8).
Re: Claim 20. Alegria teaches a system for maneuvering (paragraph [0002], [0004], [0008]-[0009]) which in normal and usual operation performs the method of claim 17, wherein launching the at least one unmanned aerial vehicle comprises applying a rotational force from the at least one unmanned aerial vehicle to the reel via the tether (Fig. 9 in view of Figs. 31-32 as outlined above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0291704 to Alegria in view of NL 1012141 C2 to Van Den Berg, in further view of DE 102015010152 to Gleich. 
Re: Claim 5. Alegria teaches the system of claim 3 as outlined above. However, Alegria does not expressly disclose that the tether comprises a semi-flexible carrier that carries the power cable.
Van Den Berg teaches an unmanned vehicle comprising a reel (6) on which a rollable carrier (7) is wound. On page 1, line 27-page 2, line 6, Van Den Berg teaches that the rollable carrier is formed by at least one e-chain used for storing cables and used in industrial robot arm construction. That the chain does not bend during movement but deflects with a nice arc and can only be wound in one direction because the links are blocked in the other direction. In the Figures, the e-chain/rollable carrier (7) is shown to comprise links (8) for tethering a first element (2) with respect to a second element (1) and the reel (6) during winding and unwinding. 
Gleich teaches a UAV (Fig. 6; 6) comprising an e-chain (11, mounting adapter; paragraph [0114] - “E-Kette” is German for “e-chain”) for coupling an element (23) to the UAV (6) in a movable manner while transmitting power, signals, and energy therebetween ([0114]). 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have recognized the ability of using a e-chain (i.e. a semi-flexible carrier) which carries a power cable to tether a movable element to a reel such that the movable element is windable and unwindable relative to said spool as outlined in Van Den Berg. One of ordinary skill in the art would have also recognized the usage of e-chains to tether a UAV to another element as outlined by Gleich. One of ordinary skill in the art would therefore recognize that it would be a simple substitution of the generic tether comprising a power cable in the UAV system as outlined by Alegria with a semi-flexible carrier such as an e-chain in view of Van Den Berg and Gleich, wherein the e-chain provides power and tethering between the reel and the UAV. One of ordinary skill in the art would have been motivated to make such a substitution to provide a more robust tether which maintains a fixed length between the multiple UAS of Alegria such that the tether is incapable of being sucked into the rotors of the other UAS or otherwise tangled up during launching and landing or flight operations. 
Re: Claim 6. Alegria in view of Van Den Berg in further view of Gleich render obvious the system claim 5 as outlined above. In making the substitution of the generic tether with power cable as taught by Alegria with the e-chain as taught by Van Den Berg and Gleich, the semi-flexible carrier would extend an entire length of the tether (at least between the reel and the first UAS in Fig. 9 of Alegria, wherein the tether segments being substituted with the e-chain would extend the entire length of the same individual segments).
Re: Claim 7. Alegria in view of Van Den Berg in further view of Gleich render obvious the system of claim 5 as outlined above. In making the substitution the semi-flexible carrier for the generic tether of Alegria, the tether would comprise a plurality of segments (Fig. 9 of Alegria, 104a, 104b, 104c) separated by segments of the tether that do not include the semi-flexible carrier (the UAS 106a, 106b form portions of the tether connecting sequential UAS such that the UAS are segments of the tether which do not include the semi-flexible carrier/e-chain).
Claim(s) 9-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0291704 to Alegria.
Re: Claim 9. Alegria teaches the system of claim 1 as outlined above. However, Alegria does not expressly disclose that the system comprises a motor configured to rotate the reel.
Examiner gives Official Notice that tethered UAVs/UASs coupled to a reel/spool which comprises a motor configured to rotate the reel/spool are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the reel/spool of Alegria with a motor for rotating the reel/spool to allow the tether and UAV/UAS to be wound up in the event of failure of one or more of the UAV/UAS or tether segments which would preclude power and/or signals from reaching all of the UAV/UAS such that they could not return to the reel/spool under their own power. One of ordinary skill in the art would furthermore have been motivated to provide a motor on the reel/spool to maintain tension during launching, flight, and landing of the UAV/UAS as is known in the art. 
Re: Claim 10. Alegria teaches the system of claim 1 as outlined above. However, Alegria does not expressly disclose that the system further comprising an additional reel, an additional tether configured to be wound about the additional wheel (interpreted to be a typographical error that should read reel), and at least one additional unmanned aerial vehicle attached to the additional tether, wherein when the at least one additional unmanned aerial vehicle is at rest, the at least one additional unmanned aerial vehicle resides on the additional reel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second reel, second tether, and at least one second UAV coupled to the second reel via the second tether, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 11. Alegria renders obvious the system of claim 10 as outlined above. However, it is not expressly disclosed that the at least one unmanned aerial vehicle flies from the reel in a direction when unwinding from the reel that is opposite a direction the at least one additional unmanned aerial vehicle flies when unwinding from the additional reel. First, it is noted that this limitation as presently recited appears to be purely functional as it does not require the reels to be arranged such as is seen in Figure 1A and 5A of the present application, wherein the reels rotate in opposite directions. Since the UAVs can take off vertically and fly in opposite directions from reels arranged to unwind/wind in the same direction, the functional recitation has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Additionally, and alternatively, as the UAVs can take off and fly in opposite directions with reels winding/unwinding in the same direction, the limitation can be argued to be an intended use of the system. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Arguendo, the limitation should be viewed as the reels being arranged to rotate in opposite directions with respect to one another, the duplication of parts of Alegria renders obvious the claimed invention except for the arranging of the reels/spools such that they rotate in opposite directions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the duplicated reels, tethers, and UAVs to wind/unwind in opposite directions, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to arrange the reels, tethers, and UAVs which rotate and fly in opposite directions as claimed to the duplicated systems of Alegria to allow for greater coverage of the UAVs with respect to the environment and to reduce the possibility of entanglement of the respective tethers and UAVs during launching and landing of the systems if they were to rotate in the same direction. 
Re: Claim 12. Alegria renders obvious the system of claim 10 as outlined above. However, it is not expressly disclosed that the at least one unmanned aerial vehicle flies from the reel in a direction when unwinding from the reel that is the same as a direction the at least one additional unmanned aerial vehicle flies when unwinding from the additional reel. First, it is noted that this limitation as presently recited appears to be purely functional as it does not require the reels to be arranged in a particular manner, wherein the reels rotate in the same directions. Since the UAVs can take off vertically and fly in the same directions from reels arranged to unwind/wind in opposite directions, the functional recitation has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Additionally, and alternatively, as the UAVs can take off and fly in the same directions with reels winding/unwinding in opposite directions, the limitation can be argued to be an intended use of the system. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Arguendo, the limitation should be viewed as the reels being arranged to rotate in the same direction with respect to one another, the duplication of parts of Alegria renders obvious the claimed invention except for the arranging of the reels/spools such that they rotate in the same direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the duplicated reels, tethers, and UAVs to wind/unwind in the same direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Re: Claim 19. Alegria teaches a system which would perform the method of claim 17 in normal and usual operation as outlined above. As outlined above with respect to claim 9, motorized reels/spools which wind/unwind tethers coupled to a UAV/UAS are known in the art as Officially Noticed. In providing the motor on the reel/spool of Alegria, the system in normal and usual operation would comprise the step of rotating the reel comprises rotating the reel with a motor.
Claim(s) 4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0291704 to Alegria in view of CN 103754368 to South China Agricultural University (henceforth referred to as “SCAU”; reference cited on IDS filed 11/4/2020 with English translation provided by Applicant). 
Re: Claim 4. Alegria teaches the system of claim 3 as outlined above. However, it is not expressly disclosed that the tether further comprises at least one selected from the group consisting of a fluid carrying medium and a vacuum tube.
SCAU teaches a system (Abstract; paragraph Fig. 1) comprising a UAV (1) connected to a reel (3, hoisting mechanism for controlling and retracting the length of the pipeline) via a tether (2, connecting pipeline) and a liquid containing tank (6), wherein the tether comprises a fluid carrying medium for transferring the fluid (internal channel 9 having water circuit and liquid medicine circuit; paragraph [0005]) from the tank to the UAV in order to use the UAV for agricultural spraying ([0005]). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the base device of Alegria with a tether having at least a fluid carrying medium in order to provide the system with the ability to be utilized for agricultural spraying in the same manner as taught by SCAU.  
Re: Claim 13. Alegria teaches the system of claim 1 as outlined above. However, it is not expressly disclosed that the system further comprises at least one nozzle fluidly coupled to the tether and configured to discharge material. As outlined above with respect to claim 4, it would have been obvious to combine the teachings of SCAU into the system taught by Alegria. SCAU teaches that the aircraft includes nozzles (14) connected to the pipeline for spraying the fluid carried through the fluid carrying medium. In making the combination as outlined above with respect to claim 4, it would have been obvious to provide the UAVs with the nozzles in the same manner so that they can be used for agricultural spraying of water and liquid medicine. 
Re: Claim 14. Alegria teaches the system of claim 1 as outlined above. However, it is not expressly disclosed that the system further comprises a sprayer vehicle, wherein the sprayer vehicle comprises a chassis and a tank, wherein the tank and the reel are mounted to the chassis, and wherein the tank is configured to deliver fluid to the at least one unmanned aerial vehicle via the tether.
SCAU teaches a system (Fig. 1) comprising a sprayer vehicle (7, transport vehicle) comprising a chassis (body/bed of vehicle) and a liquid storage tank (6), wherein the tank (6) and a reel (3) are mounted to the chassis (bed/body of 7), wherein the tank is configured to deliver fluid to the at least one aerial vehicle via the tether (paragraph [0005]). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the agricultural spraying features and sprayer vehicle of SCAU to the system taught by Alegria to provide a system which is useful for agricultural spraying and is transportable via a ground vehicle as taught by SCAU while providing a more compact means for storing, winding, and unwinding a plurality of UAVs on the same reel as taught by Alegria. The combination would have had the obvious benefit to one having ordinary skill in the art, at the effective filing date of the present application, of providing a system having a plurality of UAS that can deliver localized fluid spraying with more vehicles simultaneously in a similar reel footprint. 
Re: Claim 15. Alegria teaches the system of claim 1 as outlined above. However, it is not expressly disclosed that the tether comprises a vacuum tube. A “vacuum tube” is interpreted to be an intended use of a tube as there is currently no claimed means for providing a vacuum through the tube (e.g. a vacuum pump connected to the tube). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). As outlined above with respect to claim 4, the combination of Alegria and SCAU renders obvious a tether comprising a fluid carrying tube. It is noted that as the combination comprises a tube which is capable of being a vacuum tube if a vacuum pump is substituted for the water pump in SCAU, the fluid carrying tube is interpreted to be commensurate with the vacuum tube of claim 15. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647